Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 6-7, 14-15 are objected to because of the following informalities:


    PNG
    media_image1.png
    268
    641
    media_image1.png
    Greyscale

It is unclear the first “said record” in claim 6 refers to “said record” in claim 1 or a new record in claim 6 because “sad record” in claim 1 also stores information such as “data describing a shape and indicator”. Further, it is unclear the second “said record” in claim 6 refers to the previous “said record” in claim 6 or “said record” in claim 1.


    PNG
    media_image2.png
    201
    632
    media_image2.png
    Greyscale

It is unclear “said database” refers to “a database” in claim 6 or “said database” in claim 1.
It is unclear “said record” refers to “new record” in claim 7, “said record” in claim 6, or “said record” in claim 1.  
Claim 14 and 15 are similar to claim 6-7. Claim 14-15 are objected based on similar reason.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
2106.03    Eligibility Step 1: The Four Categories of Statutory Subject Matter [R-08.2017]
.    THE FOUR CATEGORIES
35 U.S.C. 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these "four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 1.1 even if the subject matter is otherwise new and useful." In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).
A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (italics added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). Accord Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 ("The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action"); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316, 75 USPQ2d 1763, 1791 (Fed. Cir. 2005) ("[A] process is a series of acts.") (quoting Minton v. Natl. Ass’n. of Securities Dealers, 336 F.3d 1373, 1378, 67 USPQ2d 1614, 1681 (Fed. Cir. 2003)). As defined in 35 U.S.C. 100(b), the term "process" is synonymous with "method."
The other three categories (machines, manufactures and compositions of matter) define the types of physical or tangible "things" or "products" that Congress deemed appropriate to patent. Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014) ("For all categories except process claims, the eligible subject matter must exist in some physical or tangible form."). Thus, when determining whether a claimed invention falls within one of these three categories, examiners should verify that the invention is to at least one of the following categories and is claimed in a physical or tangible form.

Claim 1 is a product comprising instructions and a media readable. Instructions are not physical or tangible things. “media readable” is not defined in the specification. The broadest reasonable interpretation of a claim drawn to “media readable” typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of media readable, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. Clearly, a product in claim 1 comprises without any physical elements. Therefore, claim 1 is directed to non-statutory subject matter.
Dependent claims fail to cure deficiencies. Dependent claims are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims1-5,  8, 9-13, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber (U.S. Patent 5579471), in view of Lanahan (U.S. Pub 2010/0005408 a1), in view of Borcherdt (U.S. Pub 2013/0314438 A1)
Claim 1
Barber discloses a product for associating text with a shape in a digital image comprising (col 4, line 55-58, ‘... a data processing system ... includes a processing unit 12...”; 
instructions for directing a processing unit to (col 4, line 65-67, “... the data processing system 10 to execute programs...”): 
receive an image, (col 5, line 59, “...image 40, identified as image n...)
determine a shape in said image (col 5, line 61, “... image n is decomposed...” col 5, line 1-5, “... a mask 48 can be defined on the image 40... the mask itself can be characterized by its shape and the pixel data covered by the mask...”); 
store data describing said shape in a record for said image stored in an image database (fig. 2, a first record includes mask 1 of image 1 at location (x, y) offset)

    PNG
    media_image3.png
    506
    785
    media_image3.png
    Greyscale

a media readable by said processing unit to store said instructions (col 4, line 64-67, “... local memory... software entities...”)

However, Barber does not explicitly discloses
receive an input of text associated with said shape  
store an indicator of said text and said shape in said record, 
embed said indicator of said association in said image proximate said location of said shape in said image, and 
embed a link to said image database in said image
Lanahan discloses
receive an input of text associated with said shape ([0033], line 2-15, “... place selected media on storyboard...selecting boundaries of an image...” [0038], line 1-2, “... the user may add “hot spot(s)” to the media piece...” [0040], line 1-3, “... “hot spots” may be further used to add media details...” <examiner note: user load image includes fire hydrant including its boundary (i.e., shape). A hotspot  shown in fig. 2a-2e includes text associate with the fire hydrant>)

    PNG
    media_image4.png
    558
    606
    media_image4.png
    Greyscale

store an indicator (a plus sign) of said text and said shape in record ([0040], line 7-8, “... fig. 2F, each “hot spot” is represented by a plus(+) sign...” [0036], line 4-5, “... the presentation may be saved in the database 190...” <examiner note: a plus sign is for each hot spot including text associated with the shape fire hydrant> )
embed said indicator of said association in said image proximate said location of said shape in said image (<examiner note: a plus sign is embedded near the fire hydrant including its boundary/shape>), and 

    PNG
    media_image5.png
    584
    454
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the time of filing to include create module 186 as disclosed by Lanahan into Barber because the create module not only allowing user to edit the image photo, it also allows user to add hotspots to objects in the image. The hotspots are utilized to provide additional information regarding to the objects. By incorporating create module into Barber data processing system, hotspots that are defined and stored in database (Barber, fig. 2) provide additional information to users when interacted (e.g., mouse over, mouse click)
Lanahan discloses a plus (+) 41  is (embedded) in the image. The plus (+) sign is linked “...  to a sale item 30, or even link 35 to an external website or web page...” ([0040] line 1-4) to provide user with additional information
Lanahan does not explicitly disclose link to said image database in said image.
Borcherdt discloses link to said image database in said image (0025], line 11-32, “... Referring also to FIG. 3... If supplemental information... will be presented when the cursor... is co-located with the hotspot (for example, upon "mouseover")... Supplemental information to be displayed or executed when the hotspot is activated 314, for example, by clicking a mouse button while the cursor is co-located with the hotspot ... The supplemental information may comprise, for examples only, text, audio or visual information, computer readable instructions initiating execution of an application program or a link to a web site and may be stored in a file separate from other hotspot data but linked to the respective hotspot data...” <examiner note: supplemental information 312 and/or 314 in database is associated/linked with the hot spot. When the hot spot is hovered or clicked, supplemental information 312 and/or 314 displayed>)

    PNG
    media_image6.png
    187
    714
    media_image6.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the time of filing to include links of hotspots to associated records in database as disclosed by Borcherdt into Lanahan because when a user interacts with plus sign that represents for a hot spot, information is provided. By incorporating hotspot definitions, and plus sign, co-location 312 field and selection file field 314 into database (fig. 2, Barber), user is allowed to obtain additional information in database and external sources.
Claim 2
Claim 1 is included, Barber further discloses wherein said instructions to determine said shape comprise: instructions for directing said processing unit to: receive an input of a portion of an image, determine an object in said portion of said image, and determine an outline of said object that defines said shape (col 6, line 1-5, “... Using conventional graphical toolbox techniques, a mask 48 can be defined on the image 40 to enclose the spire 45, the mask itself can be characterized by its shape and the pixel data covered by the mask can be analyzed to determine its color and texture characteristics...”)
Claim 3
Claim 2 is included; Lanahan further discloses wherein said instructions to determine said shape comprise instructions for directing said processing unit to; receive inputs modifying said shape ([0033], line 12-15, “...  Once in the presentation, the media may be edited. For example, the media may be rotated, sized, cut-out (e.g., by selecting the boundaries of an image, such as with clicks to designate points along the boundary, enabling as coarse or fine a resolution as desired), moved forward or backward in relation to adjacent media, slide multiple images to add or remove spaces within the presentation...”)
Claim 4
Claim 1 is included, Lanahan further discloses wherein said text is an address of web site ([0040], line 1-5, “... "Hot spots" may be further used to add media details to the "hot spot" area including multimedia (audio and/or video) 25, link to a sale item 30, or even link 35 to an external website or web page as further shown in the add details portion of the "hot spot" (FIG. 2D)...”)
Claim 5
Claim 1 is included; Lanahan further discloses wherein said text is a description of an object identified by said shape ([0039], line 12-15, “... Information may be added to a "hot spot" title to identify the "hot spot" area (FIG. 2D). More detailed information may be added to a "hot spot" box within the "hot spot" area by selecting the add details information icon 20 (FIG. 2E). 

    PNG
    media_image7.png
    586
    580
    media_image7.png
    Greyscale


Claim 8
Claim 1 is included; Lanahan, Borcherdt  further discloses wherein said instructions comprise: instructions for directing said processing unit to: receive a selection of said link to database, display said image associated with said link, receive an input indicating a selection of said indicator from said displayed image in said image, read said text associated with said link from said record in said image database, and display said text with said displayed image (<examiner note: an image displays includes plus signs that represent a hot spot (i.e., clickable area, hyperlink area). user interacts with the plus sign or hot spot to obtain additional information from field 312 and/or field 314)

    PNG
    media_image5.png
    584
    454
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    187
    714
    media_image6.png
    Greyscale



	Claim 9-13 and 16 are similar claim 1-5 and 8. Claim 9-13 and 16 are rejected based on similar reason.

Claim 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber (U.S. Patent 5579471), in view of Lanahan (U.S. Pub 2010/0005408 A1), in view of Borcherdt (U.S. Pub 2013/0314438 A1), as applied to claim 1 and 9 respectively, and further in view of Andrews II (U.S. Pub2009/0276805 A1)
Claim 6
Claim 1 is included; however, Barber, Lanahan, and Borcherdt do not explicitly disclose wherein said instructions to receive an input of text comprise: instructions for directing said processing unit to: receive an input of an identifier of an object, search a database for a record storing information for said object based on said identifier, display said information from said record, receive an input or a modification of said information from said user, and store said modification of said information in said record.
	Andrews discloses  wherein said instructions to receive an input of text comprise: instructions for directing said processing unit to: receive an input of an identifier of an object, search a database for a record storing information for said object based on said identifier, display said information from said record, receive an input or a modification of said information from said user, and store said modification of said information in said record ([0090], “... The click information and the click display information can be inputted by searching a database for the object that the click display information corresponds to. For example, if the object is a motorbike, the video producer can search a potential hotspot object database for the motorbike corresponding to the object...” [0091], line 21-24, “...  Furthermore, in the above examples, the video producer may still update the click information and/or the click display information as inventory, price, and/or shipment dates change over time...”  <examiner note: As mentioned earlier, Borcherdt discloses a database in fig. 3 includes records associate with object motorcycle. Field 312 and 314 provide additional information when the object “motorcycle” is hovered or clicked. Andrews discloses that using the “motorcycle” to search in a potential hotspot object database to obtain the click information and click display information (i.e., field 312, 314). The click information and click display information can be modified and stored>)
It would have been obvious to one of ordinary skill in the art before the time of filing  to include searching external data sources as supplemental information for objects in images as disclosed by Andrews into Barber, Lanahan, Borcherdt because it allows user to obtain supplemental information from pre-stored information and to reduce an amount of time to uploading information regarding to objects in images.

Claim 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barber (U.S. Patent 5579471), in view of Lanahan (U.S. Pub 2010/0005408 a1), in view of Borcherdt (U.S. Pub 2013/0314438 A1), in view of Andrews II (U.S. Pub 2009/0276805 A1),  as applied to claim 6 and 14 respectively, and further in view of Shneiderman (U.S. Patent 7010751 B2)
Claim 7
Claim 6 is included; however, Barber, Lanahan, Borcherdt, and Andrews do not explicitly disclose wherein said instructions to receive said text comprises: instructions for directing said processing unit to: create a new record for said object in said database responsive to no record being found in said database during said search, receive an input of information about said object, and store said information in said record.
Shneiderman discloses wherein said instructions to receive said text comprises: instructions for directing said processing unit to: create a new record for said object in said database responsive to no record being found in said database during said search, receive an input of information about said object, and store said information in said record (col 11, line 1-36, adding new name label/create new person in database. <examiner note: The system allows user to add new records (i.e., appearance record), newly named added to the “people in the Photograph” listbox if no name exist>)
It would have been obvious to one of ordinary skill in the art before the time of filing to include adding new name label/creating new person as disclosed by Shneiderman into Barber, Lanahan, Borcherdt, and Andrews so that when image include faces, the system allows user to associates pre-prepared names/text to objects/faces in photo. Further, the system also allows user to add new name/label to new face into system. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167